DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 28 objected to because of the following informalities: “stimulus” should be “stimulus information” in order to maintain consistency of terms from claim 22 from which it depends.  Appropriate correction is required.
Claim 38 objected to because of the following informalities: The first line of the last paragraph should be rewritten as “a controller configured to determine stimulus information” and the middle of the last paragraph should be rewritten as “transfer wirelessly, using the coil, the stimulus information and power…” in order to ensure maximum clarity.  Appropriate correction is required.
Claim 43 objected to because of the following informalities:  The second to last line of the claim should be amended as “in the body of the user in response to the external device receiving the control information.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 18, 28, and 35 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 18, 28, and 35 fail to further limit the subject matter of the claims they depend, because simply renaming the method as an “operating method” does not further limit the method more than the preceding claims. It’s clear from the previous claims the method comprises several operations or steps, such as generating a stimulus. It’s not clear how an “operating method” adds or further limits the previous steps. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 15-16, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9278208 B1 to Gilson, et al. (hereinafter Gilson).
Regarding claim 1, Gilson anticipates a medical device method [abstract], the method comprising:
receiving biometric information ([col 1, ln 14-28], recorded physiological data) by an external device external to a body of a user (interface) [col 13, ln 34-48], of the user from an internal device ([col 1, ln 14-28], implanted DBS device) within the body of the user [abstract; col 9, ln 4-8] (Fig 6); and
wirelessly transmitting [col 5, ln 56-64]:
stimulus information configured to specify a stimulus based on the biometric information ([col 5, ln 48-64], treatment can modify an automatic response provided by the deep brain stimulator device based on the tremor sensed by the electrodes); and
power to the internal device configured to drive the internal device and to apply the stimulus in response to the transmitted stimulus information [col 5, ln 48-64; col 11, ln 19-32].

Regarding claim 2, Gilson anticipates the limitations of claim 1, further comprising:
Determining (by the remote physician and programmer) whether to apply the stimulus to the user based on the biometric information [col 14, ln 35-58],
wherein the wirelessly transmitting of the stimulus information (such as amplitude, pulse width and/or frequency of the stimulation pulse) and the wirelessly transmitting of the power (such as “cycling,” which is a common abbreviation for transmission duty cycling, which is the pattern of on/off transmission in order to conserve energy and/or alternating between sending 

Regarding claim 3, Gilson anticipates the limitations of claim 2, wherein the determining of whether to apply the stimulus to the user comprises determining to apply the stimulus in response to detection of an abnormal symptom in the user based on the biometric information [col 13, ln 21-33; col 15, ln 22-28].

Regarding claim 15, Gilson anticipates the limitations of claim 1, wherein the stimulus information includes information on any one or any combination of an intensity, a duration, an interval, and a repetition count of a pulse applied to the user [col 15, ln 8-28].

Regarding claim 16, Gilson anticipates the limitations of claim 1, wherein the biometric information includes information on any one or any combination of a contact impedance, a humidity, a temperature, and an electroencephalogram (EEG) signal of the user ([col 14, ln 45-58], monitoring electrical cellular signatures from the brain is a form of EEG).

Regarding claim 18, Gilson anticipates the limitations of claim 1, wherein the method is an operating method of a medical device system that includes the internal device and the external device (interface) [col 13, ln 24-28] (Fig 13), and the method further comprises controlling the internal device to collect the biometric information (such as by controlling number of channels and/or switching the electrodes between collecting and stimulating) [col 15, ln 8-21 and 39-50], and controlling the internal device to apply the stimulus [col 15, ln 22-28].

Regarding claim 21, Gilson anticipates a non-transitory computer-readable storage medium (memory in an external computer) storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1 [col 5, ln 56-64].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Gilson in view of US 20070255319 A1 to Greenberg, et al. (hereinafter Greenberg).
Regarding claim 4, Gilson teaches the limitations of claim 2, however Gilson does not teach the determining of whether to apply the stimulus to the user comprises determining not to apply the stimulus to the user in response to a determination that the body of the user is damaged or that the internal device is malfunctioning based on the biometric information.
Greenberg teaches determining of whether to apply the stimulus to a user comprises determining not to apply the stimulus to the user in response to a determination that the body of the user is damaged or that the internal device is malfunctioning (due to a broken electrode) based on biometric information (impedance monitoring detected from stimulating neural tissue) [0046, 0051, 0055].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gilson to have the determining of whether to apply the stimulus to the user comprises determining not to apply the stimulus to the user in response to a determination that the body of the user is damaged or that the internal device is malfunctioning based on the biometric information, because doing so would help prevent damage to neural tissue, as recognized by Greenberg [abstract].

Claim 5-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson in view of US 20190143119 A1 to Dzirasa.
Regarding claim 5, Gilson teaches the limitations of claim 1, and Gilson further teaches receiving control information from a user terminal (programmer’s interface) [col 3, ln 34-48; col 14, ln 26-34]

determining the stimulus information based on the control information.
Dzirasa teaches receiving control information from a user terminal (user interface) controlled by a user [0104]; and
determining the stimulus information based on the control information [0133].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gilson to have the user terminal controlled by the user; and
determining the stimulus information based on the control information, because doing so would enable a user for which the device is implanted in to initiate their own treatment when they feel an onset of symptoms, such as an anxiety attack, as recognized by Dzirasa [0104].

Regarding claim 6, Gilson in view of Dzirasa teach the limitations of claim 5, and Gilson further teaches the control information includes at least one of:
first control information determined by a first feedback loop including the internal device, (programmer’s interface), and the user terminal (remote physician’s interface) [col 13, ln 60-67; col 14, ln 26-34] (Fig 13); and
second control information determined by a second feedback loop including the internal device, the external device, the user terminal, and an electronic device controlled by a medical specialist.

Regarding claim 7, Gilson in view of Dzirasa teach the limitations of claim 6, and Gilson further teaches the first control information includes information indicating a stimulus pattern selected from at least one first stimulus pattern determined in association with the first feedback 

Regarding claim 8, Gilson in view of Dzirasa teach the limitations of claim 6, and they further teach the second control information includes at least one of: information indicating a stimulus pattern selected from at least one second stimulus pattern determined in association with the second feedback loop; and information indicating a stimulus pattern generated in real time based on the biometric information (Examiner’s note: Claim 6 is a Markush group of desirable alternatives, wherein finding at least one of the first loop and the second loop meets the limitations of claim 6. The instant claim is an extension of the latter alternative. Since only the first alternative was mapped to the prior art in claim 6, only finding the first loop of claim 6 is necessary to hold the instant claim as obvious, because the second loop is not necessary when at least the first loop is found).

Regarding claim 9, Gilson in view of Dzirasa teach the limitations of claim 5, and Gilson further teaches the control information is set by the user or a medical specialist (remote physician) diagnosing the user [col 15, ln 8-28].

Regarding claim 10, Gilson in view of Dzirasa teach the limitations of claim 5, and Gilson further teaches the determining of the stimulus information based on the control information comprises resetting the stimulus information based on control information determined by a medical specialist diagnosing the user  ([col 15, ln 8-28], a physician can choose 

Regarding claim 11, Gilson in view of Dzirasa teach the limitations of claim 5, and Gilson further teaches the determining of the stimulus information based on the control information comprises resetting the stimulus information based on the control information determined by a medical specialist diagnosing the user in response to a current state of the user based on the biometric information ([col 15, ln 8-28], a physician can choose to alter a stimulus setting such as by altering the amplitude, pulse width, and or frequency of the stimulation pulse based on biometric information received from the implant).

Regarding claim 17, Gilson teaches the limitations of claim 1, however Gilson does not teach transmitting the received biometric information to a user terminal controlled by the user while the external device is connected to the user terminal.
Dzirasa teaches transmitting received biometric information to a user terminal (computer connected to data acquisition system 120) controlled by a user while an external device (controller 150) is connected (via communication interface 160) to the user terminal [0066, 0074, 0076],
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gilson to have transmitting the received biometric information to a user terminal controlled by the user while the external device is connected to the user terminal, because doing so would enable a user for which the device is implanted in to initiate their own .

Claims 12-14, 19-20, 30-31, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson in view of US 20110301668 A1 to Forsell.
Regarding claim 12, Gilson teaches the limitations of claim 1, however Gilson does not teach the wirelessly transmitting of the stimulus information and the wirelessly transmitting of the power are respectively performed dependent on the external device being within at least a proximity to the internal device enabling power and stimulus information transfer from the external device to the internal device.
Forsell teaches wirelessly transmitting of the stimulus information and wirelessly transmitting of the power are respectively performed dependent on an external device being within at least a proximity to an internal device enabling power and stimulus information transfer from the external device to the internal device ([abstract, 0004, 0117, 0121-0122], an external and internal device need to be moved close enough together for an electromagnetic coupling in order to transfer power and control stimulus information).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gilson to have wirelessly transmitting of the stimulus information and wirelessly transmitting of the power are respectively performed dependent on the external device being within at least a proximity to the internal device enabling power and stimulus information transfer from the external device to the internal device, because doing so would ensure optimal placement to maximize energy transfer, as recognized by Forsell [0121-0122].


Forsell teaches wirelessly transmitting of stimulus information and wirelessly transmitting of power are respectively performed using a coil of an external device [abstract, 0004, 0114], the coil corresponding to a coil of an internal device [0113] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gilson to have the wirelessly transmitting of the stimulus information and the wirelessly transmitting of the power are respectively performed using a coil of the external device, the coil corresponding to a coil of the internal device, because doing so would enable the implantable device to perform energy transfer with minimal chance of the implantable transmission means such as a coil breaking, as recognized by Forsell [abstract].

Regarding claim 14, Gilson teaches the limitations of claim 1, wherein the receiving of the biometric information of the user comprises receiving the biometric information of the user from the internal device [col 5, ln 48-64].
However, Gilson does not teach while the power for driving the internal device is transmitted to the internal device from the external device.
Forsell teaches while power for driving an internal device is transmitted to the internal device from an external device [0030, 0254, 0298] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gilson to have while the power for driving the internal device is 

Regarding claim 19, Gilson teaches the limitations of claim 18, wherein the medical device system further includes a user terminal (programmer interface for a technician) [col 13, ln 34-48] (Fig 13), and the method further comprises determining control information (modifying the treatment) set by a technician provided communication with the user terminal [col 13, ln 34-48], and respectively controlling the wirelessly transmitting of the stimulus by the external device based on the determining and/or the control information as provided by the user terminal ([col 3, ln 3-10; col 5, ln 56-64; col 13, ln 34-48; col 14, ln 26-34, col 15, ln 8-28], a physician can instruct a technician to control, via their programmer’s interface, any of the stimulus parameters such as amplitude, pulse width and/or frequency of the stimulation pulse through wireless transmission) (Fig 13).
However, Gilson does not teach controlling the wirelessly transmitting of the power to the internal device by the external device based on the determining and/or the control information as provided by the user terminal.
Forsell teaches controlling wirelessly transmitting of the power to an internal device by an external device based on determining and/or the control information [0027].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gilson to have controlling the wirelessly transmitting of the power to the internal device by the external device based on the determining and/or the control information as provided by the user terminal, because a user had to have knowledge of how to 

Regarding claim 20, Gilson in view of Forsell teach the limitations of claim 19, and Gilson further teaches the medical device system further includes an electronic device (external computer) that includes a user interface (for enabling a treatment provider to modify a response) to set the control information based on input by the technician to the user interface [col 5, ln 56-64; col 13, ln 34-48].

Regarding claim 30, Gilson teaches a medical device method [abstract], the method comprising:
determining, by a user terminal (remote physician’s interface) [col 13, ln 60-67; col 15, ln 22-28], control information set by a user or a medical specialist (remote physician) diagnosing the user and configured to cause an external device (programmer’s interface) that is located outside a body of the user to wirelessly transmit stimulus information to an internal device inserted in the body of the user in response to the external device receiving the control information [col 13, ln 60-67; col 14, ln 26-34] (Fig 13);
and transmitting, by the user terminal, the control information to the external device ([col 13, ln 60-67; col 14, ln 26-34], the remote physician, through their user terminal interface, can transmit directions on how to vary the treatment provided by the implantable stimulator to the programmer, through their interface which is external to the body with the implantable device, 
However, Gilson does not teach the external device wirelessly transmit power to the internal device.
Forsell teaches an external device wirelessly transmit power to an internal device [0030, 0254, 0298] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gilson to have the external device wirelessly transmit power to the internal device, because doing so would enable controlling the amount of energy provided to the internal device, as recognized by Forsell [0027].

Regarding claim 31, Gilson in view of Forsell teach the limitations of claim 30, and Gilson further teaches the control information includes at least one of:
first control information determined by a first feedback loop including the internal device, the external device (programmer’s interface), and the user terminal (remote physician’s interface) [col 13, ln 60-67; col 14, ln 26-34] (Fig 13); and
second control information determined by a second feedback loop including the internal device, the external device, the user terminal, and an electronic device controlled by the medical specialist.

Regarding claim 42, Gilson teaches a medical device system, the system comprising:
a user terminal (remote physician’s interface) controlled by a user (physician) [col 13, ln 60-67; col 15, ln 22-28], the user terminal comprising:

However Gilson does not teach the user terminal comprises:
A data transceiver; and
The controller is configured to cause the external device to wirelessly transmit power to the internal device, and to cause the data transceiver to transmit the control information to the external device.
Forsell teaches a data transceiver (in external control unit 20) [0251]; and
a controller (microprocessor in external control unit 20) is configured to cause an external device to wirelessly transmit power to an internal device (10) [0251] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gilson to have the user terminal comprises:
A data transceiver; and
.

Claims 22-29 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Forsell in view of Gilson.
Regarding claim 22, Forsell teaches a medical device method [abstract], the method comprising:
wirelessly transmitting, from an internal device (implanted medical device 10) in a body of a user, biometric information of the user to an external device (external control unit 20) located outside the body of the user ([0015, 0298, 0301], implantable medical device is configured to have several sensors, including power consumption and blood temperature) (Fig 1); and
wirelessly receiving from the external device (external control unit 20) (Fig 1):
power configured to drive the internal device and to apply the stimulus to the user in response to received stimulus information [0004, 0127].
However, Forsell does not teach the stimulus information is configured to specify a stimulus.
Gilson teaches stimulus information configured to specify a stimulus [col 15, ln 22-28].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell to have the stimulus information is configured to specify a 

Regarding claim 23, Forsell in view of Gilson teach the limitations of claim 22, further comprising generating the stimulus using the received power based on the stimulus information ([0004, 0254], external control unit is configurable for transmitting control signals to the implanted device to instruct it to perform certain actions, such as performing a stimulation).
However, Forsell does not teach applying the generated stimulus to the body of the user through a plurality of electrodes arranged at different positions in the body of the user.
Gilson teaches applying a generated stimulus to a body of a user through a plurality of electrodes (40, 50, 60, and 70) arranged at different positions in the body of the user ([abstract; col 9, ln 9-18], directional electrodes 40, 50, 60, and 70 are arranged at different height positions within a brain of user by being disposed at different heights of lead line 30, as shown in Fig 7a).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell to have applying the generated stimulus to the body of the user through a plurality of electrodes arranged at different positions in the body of the user, because doing so would improve the versatility of the implanted device by enabling both stimulating and sensing through the same electrodes and therefore give physicians greater power to effect treatment in a targeted area, as recognized by Gilson [col 15, ln 39-60].

Regarding claim 24, Forsell in view of Gilson teach the limitations of claim 23, however Forsell does not teach the applying of the generated stimulus to the user through the plurality of electrodes arranged at the different positions in the body of the user comprises applying the 
Gilson teaches the applying of the generated stimulus to the user through the plurality of electrodes arranged at the different positions in the body of the user comprises applying the stimulus through a number of electrode pairs including an anode electrode and a cathode electrode [col 15, ln 22-28], wherein the number of electrode pairs is equal to or greater than a number of channels of the stimulus [col 15, ln 51-65].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell to have the applying of the generated stimulus to the user through the plurality of electrodes arranged at the different positions in the body of the user comprises applying the stimulus through a number of electrode pairs including an anode electrode and a cathode electrode, wherein the number of electrode pairs is equal to or greater than a number of channels of the stimulus, because doing so would improve the versatility of the implanted device by enabling both stimulating and sensing through the same electrodes and therefore give physicians greater power to effect treatment in a targeted area, as recognized by Gilson [col 15, ln 39-60].

Regarding claim 25, Forsell in view of Gilson teach the limitations of claim 24, however Forsell does not teach the applying of the stimulus through the number of electrode pairs includes variably changing the anode electrode and the cathode electrode included in each of the electrode pairs based on the stimulus information.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell to have the applying of the stimulus through the number of electrode pairs includes variably changing the anode electrode and the cathode electrode included in each of the electrode pairs based on the stimulus information, because doing so would improve the versatility of the implanted device by enabling both stimulating and sensing through the same electrodes and therefore give physicians greater power to effect treatment in a targeted area, as recognized by Gilson [col 15, ln 39-60].

Regarding claim 26, Forsell in view of Gilson teach the limitations of claim 22, however Forsell does not teach the internal device is located between a skull and a scalp of the user.
Gilson teaches an internal device (20) is located between a skull and a scalp of a user ([col 6, ln 4-26; col 9, ln 9-18], the hole cap (20) which houses components (100) caps a hole in the skull by being disposed over the hole on a top of the skull, such that the hole cap is located between the skull and the scalp) (Fig 5b).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell to have the internal device is located between a skull and a scalp of the user, because doing so would help allow for deep brain stimulation, as recognized by Gilson [col 6, ln 4-26].


Gilson teaches stimulus information indicates the stimulus based on the biometric information [abstract] or control information transmitted to the external device from a user terminal controlled by the user.
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell to have the stimulus information indicates the stimulus based on the biometric information or control information transmitted to the external device from a user terminal controlled by the user, because doing so would enable modification of the triggering of the stimulus based on a sensed response to the previous stimulus pulse, as recognized by Gilson [abstract]. 

 Regarding claim 28, Forsell in view of Gilson teach the method of claim 22, the method is an operating method of a medical device system that includes the internal device and the external device [abstract, 0047], and the method further comprises controlling the external device to respectively wirelessly transmit the power to the internal device dependent on control information received by the external device ([0027], external control unit is configurable for controlling the amount of energy transmitted based on feedback from the implanted medical device).
However, Forsell does not teach transmit the stimulus to the internal device dependent on control information received by the external device.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell to have transmit the stimulus to the internal device dependent on control information received by the external device, because doing so would enable a treatment provider to modify the triggering instructions of the stimulus, as recognized by Gilson [abstract].

Regarding claim 29, Forsell in view of Gilson teach the limitations of claim 28, the medical device system further includes a user interface configured to set the control information based on user input and/or provide the control information to the external device.
Gilson teaches a user interface configured to set control information based on user input and/or provide control information to an external device (interface of the treatment provider) [abstract; col 13, ln 34-48] (Fig 13).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell to have a user interface configured to set the control information based on user input and/or provide the control information to the external device, because doing so would enable a treatment provider to modify the triggering instructions of the stimulus, as recognized by Gilson [abstract].

Regarding claim 38, Forsell teaches a medical device system [abstract], the system comprising:

a data transceiver (in external control unit 20) [0251];
a power transmitter (external energy source in 20) [0275];
a coil (22) connected to the data transceiver and the power transmitter [0249] (Fig 1); and
a controller (microprocessor in external control unit 20) configured to receive biometric information of the user received from an internal device (10) inserted in the body of the user by the data transceiver [0251] and cause the data transceiver and the power transmitter to transfer wirelessly using the coil the stimulus information and power to the internal device [0249] configured to drive the internal device and to apply a stimulus in response to the transmitted stimulus information [0004, 0249].
However, Forsell does not teach the stimulus information is determined based on the biometric information.
Gilson teaches stimulus information is determined based on biometric information [col 15, ln 22-28].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Forsell to have the stimulus information is determined based on the biometric information, because doing so would enable altering a stimulus pulse in response to a particular event, as recognized by Gilson [col 15, ln 22-28].

Regarding claim 39, Forsell in view of Gilson teach the limitations of claim 28, and Forsell further teaches the internal device [abstract].


an internal device (implanted medical device 10) located inside a body of a user (6) [0249] (Fig 1), the internal device comprising:
a data transceiver [0007];
a power receiver (34) [0252];
a coil (32) connected to the data transceiver and the power receiver [0007, 0252, 0254] (Fig 1);
a sensor configured to sense biometric information of the user ([0298], implantable medical device is configured to have several sensors, including power consumption and blood temperature);
a stimulator ([0004], stimulating function requires a stimulator); and
a controller (implanted control unit (30)) configured to cause the data transceiver to wirelessly transmit the biometric information to an external device (external control unit 20) located outside the body of the user using the coil [0254, 0298] (Fig 1), wirelessly receive from the external device using the data transceiver stimulus information [0004, 0254], and wirelessly receive from the external device using the power receiver power configured to drive the sensor, stimulator, and controller [0252], wherein the controller causes the stimulator to apply the stimulus to the body of the user in response to the received stimulus information [0004, 0254].
However, Forsell does not teach the stimulus information is configured to specify a stimulus.
Gilson teaches stimulus information configured to specify a stimulus [col 15, ln 22-28].


Regarding claim 41, Forsell in view of Gilson teach the limitations of claim 40, and Forsell further teaches the external device (external control unit 20) [0254] (Fig 1).

Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson in view of Forsell as applied to claim 30 above, and further in view of Dzirasa.
Regarding claim 32, Gilson in view of Forsell teach the limitations of claim 30, however they do not teach the determining of the control information comprises determining control information configured to cause application of a predetermined stimulus to the user at a point in time desired by the user in response to a request input from the user.
Dzirasa teaches determining of control information comprises determining control information configured to cause application of a predetermined stimulus to a user at a point in time desired by the user in response to a request input from the user ([0104-0105], a predetermined stimulus in a therapeutic cycle or session is activated at a time of a user’s choosing when a user pushes a control).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gilson in view of Forsell to have the determining of the control information comprises determining control information configured to cause application of a predetermined stimulus to the user at a point in time desired by the user in response to a request 

Regarding claim 33, Gilson in view of Forsell teach the limitations of claim 30, and Gilson further teaches an electronic device (remote physician’s interface) [col 13, ln 34-48].
However they do not teach receiving, from the external device, biometric information of the user sensed by the internal device; and
transmitting the received biometric information to an electronic device controlled by the medical specialist diagnosing the user.
Dzirasa teaches receiving (by a computer) [0076] (Fig 11B), from an external device (data acquisition system 120) [0076] (Fig 11B), biometric information of the user sensed by an internal device (sensor 110) [0072]; and
transmitting the received biometric information to an electronic device (computer control interface) controlled by a medical specialist diagnosing the user [0060].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gilson in view of Forsell to have receiving, from the external device, biometric information of the user sensed by the internal device; and
transmitting the received biometric information to an electronic device controlled by the medical specialist diagnosing the user, because communicating with an external device further comprising a structure such as communication interface 160 of Dzirasa would enable the system to communicate with a plurality of other devices and systems, as recognized by Dzirasa [0093].



Regarding claim 35, Gilson in view of Forsell, in further view of Dzirasa, teach the limitations of claim 34, and Gilson further teaches the method is an operating method of a medical device system that includes the internal device (implant deep brain stimulator device), the external device (programmer’s interface), the user terminal (physician’s interface), and the electronic device (also the physician’s interface) [col 13, ln 34-48; col 14, ln 26-34] (Fig 13).

Claims 36-37 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Dzirasa in view of US 20100168545 A1 to Kamath, et al. (hereinafter Kamath).
Regarding claim 36, Dzirasa teaches a medical device method [abstract], the method comprising:
receiving, by an electronic device (computer), biometric information of a user sensed by an internal device (sensor (110)) in a body of the user and a user terminal (user interface) controlled by the user ([0060, 0104, 0137]);
determining control information, set by a medical specialist controlling the electronic device, configured to cause an external device (controller 150) that is located outside a body of the user to wirelessly transmit stimulus information and power ([0060], via power transfer coils) 
Dzirasa does not explicitly say the electronic device receives biometric information from the user terminal; and
transmitting the control information to the user terminal.
Kamath teaches an electronic device (external device 180, configurable to be used by a physician) receives biometric information from a user terminal (receiver 158, comprising user interface 160) [0004, 0394-0395] (Fig 20A); and
transmitting control information (instructions from a physician) to the user terminal [0395].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dzirasa to have the electronic device receives biometric information from the user terminal; and
transmitting the control information to the user terminal based on the teachings of Kamath, because doing so would help a physician determine and send to the user customized therapy recommendations, as recognized by Kamath [0395].

Regarding claim 37, Dzirasa in view of Kamath teach the limitations of claim 36, and Dzirasa further teaches the control information includes at least one of:
information used to select a stimulus pattern from at least one stimulus pattern determined in association with a feedback loop including the internal device, the external device, the user terminal, and the electronic device; and


Regarding claim 43, Dzirasa teaches a medical device system [abstract], the system comprising:
an electronic device (control interface) controlled by a medical specialist [0060], the electronic device comprising:
a controller configured to receive biometric information “desired effect” of a user sensed by an internal device (sensor 110) in a body of the user from a user terminal controlled by the user [0065-0066, 0139], to determine control information, set by a medical specialist [0139], configured to cause an external device (controller 150) that is located outside a body of the user to wirelessly transmit stimulus information and power ([0060], via power transfer coils) to the internal device inserted in the body of the user in response the external device receiving the control information [0060, 0063, 0133].
However, Dzirasa does not teach a data transceiver; and
The data transceiver transmits the control information to the user terminal.
Kamath teaches a data transceiver (output module 178) ([0394], output module 178 is configurable as a data transceiver by being configurable to facilitate two-way communication) (Fig 20A); and
The data transceiver transmits the control information (instructions from a physician) to a user terminal (receiver 158, comprising user interface 160) [0004, 0394-0395] (Fig 20A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dzirasa to have a data transceiver; and
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090292336 A1 to Nishida is mentioned because it discloses an implantable sensor and neurostimulator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791